Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered April 15, 2003, which denied defendant’s motion to vacate a compliance conference order entered upon its default, and order, same court and Justice, entered June 16, 2003, which denied defendant’s motion to renew, unanimously affirmed, without costs.
Defendant’s failure to appear at the compliance conference was part of a persistent pattern of deliberate noncompliance with discovery obligations warranting the striking of its answer (see Dweck Law Firm v Mann, 2 AD3d 188 [2003]). Although the motion court incorrectly deemed defendant’s motion to renew as one for reargument, we nonetheless affirm because of defendant’s failure to explain why the newly tendered affidavit was not submitted on the original motion (CFLR 2221 [e] [3]). In any event, the new evidence, which did not address the reason for defendant’s default, would not have warranted a different result. We have considered and rejected defendant’s other arguments. Concur—Tom, J.P., Sullivan, Williams, Lerner and Gonzalez, JJ.